IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANA FULLER,                                        §
                                                    §         No. 460, 2013
          Defendant-Below,                          §
          Appellant,                                §         Court Below: Family Court
                                                    §         in the State of Delaware in
          v.                                        §         and for New Castle County
                                                    §
STATE OF DELAWARE,                                  §         Cr. Nos. 0606013475 and
                                                    §         0405021269
          Plaintiff-Below,                          §
          Appellee.                                 §

                                  Submitted: September 17, 2014
                                    Decided: October 21, 2014

Before STRINE, Chief Justice, HOLLAND, RIDGELY, and VALIHURA,
Justices; and DAVIS, Judge, constituting the Court en Banc.

Upon appeal from the Family Court. REVERSED.
Dana Fuller, Defendant Below-Appellant, Pro Se; Achille C. Scache, Esquire,
Doroshow, Pasquale, Krawitz & Bhaya, Wilmington, Delaware and Kara M.
Swasey, Esquire (argued), Wilmington, Delaware, Amicus Curiae by Court
Appointment.

Morgan T. Zurn, Esquire, Department of Justice, Wilmington, Delaware, for
Appellee.



STRINE, Chief Justice, for the majority:





    Sitting by designation under Del. Const. art. IV, § 12.
       Dana Fuller appeals a Family Court decision denying her petition for

expungement of her juvenile record because she had committed three traffic violations as

an adult. Section 1018 of the Delaware Code allows a court to grant a petition for

expungement of a juvenile record “provided the petitioner has no other subsequent

adjudication of delinquency or adult conviction.”1 In this case, the Family Court held

that Fuller‟s violations of Title 21, which governs motor vehicles, were “subsequent . . .

adult convictions” (“subsequent adult convictions”)2 within the meaning of § 1018. But

the Family Court has reached different conclusions in other cases as to whether a traffic

violation under Title 21 of the Delaware Code is a subsequent adult conviction that

precludes expungement of a juvenile record.3 Consistent with a prior Family Court

decision, Fuller now argues that Title 21 offenses are not “subsequent adult convictions”

under § 1018 and the denial of her expungement was therefore erroneous.

       After careful consideration, we hold that a “subsequent adult conviction” is a later

conviction only for a crime in violation of Title 4, 7, 11, 16, or 23 of the Delaware Code,

and does not include a violation of Title 21. This interpretation is most faithful to the

plain language of § 1018, which uses the general term “subsequent” – i.e., later –

“criminal conviction” in a sentence that earlier refers to crimes set forth in Titles 4, 7, 11,



1
  10 Del. C. § 1018.
2
  For the reader‟s ease, we omit the ellipses for the remainder of the opinion.
3
  Compare R.E. v. State, Del. Fam., C.A. No. JN97-2157 (Feb. 22, 2012) (denying expungement
under § 1018 for a person who had been convicted of driving under the influence as an adult)
and M.S. v. State, 2012 WL 6765557 (Del. Fam. Dec. 21, 2012) (denying expungement under
§ 1017 because petitioner‟s adult Title 21 traffic violations were “subsequent adult convictions”),
with C.M. v. State, 2013 WL 6174800 (Del. Fam. May 14, 2013) (granting expungement under
§ 1017 even though petitioner had an adult speeding violation).
                                                    1
16, or 23, but not Title 21. Moreover, § 1015, the provision that sets forth a specific

application process for expungement, requires the use of a database that does not include

Title 21 offenses, but does include offenses under Titles 4, 7, 11, 16, or 23.          Our

interpretation also best reflects the express statutory purpose of “protect[ing] children and

citizens from unwarranted damage which may occur as a result of a juvenile arrest

record, even if the arrest resulted in an adjudication of delinquency.”4 Accordingly, we

reverse the Family Court‟s decision and hold that Title 21 motor vehicle violations do not

constitute “subsequent adult convictions” for purposes of expungement of a juvenile

record.

                   I. FACTUAL AND PROCEDURAL HISTORY

       The relevant facts from the record below are undisputed.           Fuller was twice

adjudicated delinquent in Family Court. The first offense occurred when Fuller was 12

years old, and she pled delinquent in Family Court to one count of criminal mischief on

August 13, 2004.5 For a second offense committed when she was 14 years old, Fuller

pled delinquent to one count of theft on April 29, 2008. 6

       Between the ages of 18 and 21, Fuller committed three motor vehicle violations.

First, on November 14, 2009, Fuller received a ticket for lacking headlamps on her car in

violation of 21 Del. C. § 4333.7 Second, Fuller was found guilty of Careless Driving in




4
  10 Del. C. § 1014.
5
  Fam. Ct. Crim. Dkt. In Case ID No. 0405021269.
6
  Fam. Ct. Crim. Dkt. In Case ID No. 0606013475.
7
  App. to Answering Br. at 1.
                                                   2
2012 for an offense committed in 2010.8 Finally, Fuller was found guilty of Speeding in

Excess of 25 MPH in a Residential District in January 2013.9

       In a petition dated April 15, 2013, Fuller sought discretionary expungement of her

juvenile record under 10 Del. C. § 1018.10 The State did not oppose her petition. But the

Family Court denied the petition on June 14, 2013 because Fuller had been convicted of

three Title 21 traffic violations as an adult.11 The Family Court held that these violations

were “subsequent adult convictions” within the meaning of § 1018 that precluded

expungement.12 Fuller appealed, arguing that these traffic violations should not have

been considered “subsequent adult convictions” under § 1018.

                  II. THE JUVENILE EXPUNGEMENT STATUTE

       The General Assembly has set forth the procedures governing applications for the

expungement of a juvenile record in §§ 1014-1019 of the Delaware Code. We refer to

these sections collectively as the “juvenile expungement statute.” A person may seek

expungement of her juvenile record under 10 Del. C. § 1017 or 10 Del. C. § 1018,

depending on the nature of the juvenile record.13 Both § 1017 and § 1018 allow the

Family Court to grant a petition for expungement provided the petitioner has no

“subsequent adjudication of delinquency or adult conviction.”


8
  App. to Answering Br. at 2.
9
  App. to Answering Br. at 21.
10
   Del. Supr. No. 460, 2013, DI 8.
11
   Fam. Ct. Order (Del. Supr. No. 460, 2013, DI 11).
12
   Id.
13
   Section 1017 provides for mandatory expungement of misdemeanors or violations of Title 4,
7, 11, 16, or 23, and § 1018 provides for discretionary expungement of these same offenses.
Both provisions preclude a grant of expungement if the petitioner has a “subsequent adult
conviction.”
                                                  3
       Section 1016 defines “subsequent adjudication of delinquency or adult conviction”

as “an adult conviction resulting from the commission of a separate and distinct offense

that occurs after a prior adjudication of delinquency” “unless the context otherwise

requires.” It does not define “offense” or “adult conviction,” nor does it refer to any

other part of the Delaware Code. Likewise, § 1016(5) defines a “prior adjudication of

delinquency” as “an adjudication of delinquency entered by the Court, that occurs prior to

the commission of a separate and distinct offense” without defining “offense” or

“adjudication of delinquency” or referring to any other part of the Delaware Code.

       Section 1015 of the juvenile expungement statute requires the person seeking

expungement to file a petition with the Family Court.14 The petition must include a copy

“of that petitioner‟s criminal history as maintained by the State Bureau of

Identification.”15 If the expungement petition meets the requirements of § 1018(a), the

Family Court‟s inquiry shifts to whether the “continued existence and possible

dissemination of information relating to the arrest of the petitioner causes, or may cause,

circumstances which constitute a manifest injustice to the petitioner.”16 If the Court so

finds, it may grant the expungement request.        The statute incorporates a rebuttable

presumption that “juvenile arrest records cause a manifest injustice for the petitioner.”17

This presumption accords with the Delaware General Assembly‟s Statement of Policy

within the juvenile expungement statute, which reads:


14
   10 Del. C. § 1015(b).
15
   Id.
16
   10 Del. C. § 1018(c).
17
   Id.
                                                4
          The General Assembly finds that juvenile arrest records are a hindrance
          to a person‟s present and future ability to obtain employment, obtain an
          education, or to obtain credit. This subchapter is intended to protect
          children and citizens from unwarranted damage which may occur as a
          result of a juvenile arrest record, even if the arrest resulted in an
          adjudication of delinquency.18

       That policy presumption may well have influenced the State‟s position in the case

below. The State did not oppose Fuller‟s petition before the Family Court. But the

Family Court nonetheless denied the request, feeling obligated to do so by its reading of

the juvenile expungement statute. In its decision to deny Fuller‟s petition, the Family

Court adopted the reasoning of a prior decision of that court in M.S. v. State, which

concluded that a motor vehicle offense constitutes a “subsequent adult conviction”

precluding expungement under Title 10.19

       In interpreting the juvenile expungement statute in this way, M.S. v. State relied on

a dictionary definition of “conviction,” which is a “judgment . . . that a person is guilty of

a crime.”20 The Family Court then compared that general definition to the general

definition of a criminal conviction found in the Delaware Code, which is set forth in 11

Del. C. § 233. Because § 233 states that a “crime” or “offense” is an act punishable by a

fine or imprisonment, and because Title 21 offenses are punishable by a fine or

imprisonment, M.S. v. State concluded that Title 21 violations committed after the age of

majority are “subsequent adult convictions.”21        The decision also noted that certain


18
   10 Del. C. § 1014.
19
   Fam. Ct. Order (Del. Supr. No. 460, 2013, DI 11); M.S. v. State, 2012 WL 6765557 (Del. Fam.
Dec. 21, 2012).
20
   Id. at *2 (citing Black‟s Law Dictionary (9th ed. 2009)).
21
   Id.
                                                  5
violations in Title 21 are explicitly designated as civil, and that the General Assembly‟s

determination that the remainder are criminal under the meaning of § 233 could therefore

not be seen as inadvertent.22

       The Family Court, however, has also reached a different conclusion on this issue.

In C.M. v. State, the Family Court held that the petitioner‟s adult speeding violation did

not constitute a “subsequent adult conviction” for purposes of § 1017 because a contrary

interpretation would lead to an unreasonable result.23 In so holding, the Family Court

compared § 1017 with the statutes that provide for discretionary expungement of an adult

record, all of which allow persons to seek expungement despite having convictions for

other criminal offenses.24 Thus, under the M.S. court‟s interpretation of the juvenile

expungement statute, a person with a traffic violation could have her adult record

expunged in the discretion of the Superior Court, but the same traffic violation would

serve as a total bar to the expungement of her juvenile record. The Family Court

concluded that this reading of the statute was unreasonable in light of the General

Assembly‟s express intent “to treat juveniles and juvenile arrest records in a relatively

lenient manner for expungement purposes. . . .”25




22
   Id.
23
   2013 WL 6174800 (Del. Fam. May 14, 2013).
24
   Id. at *2. The statutes that provide for discretionary expungement of an adult record require
the Family Court to consider a subsequent conviction as evidence “that the continued existence
and possible dissemination of information relating to the arrest in question does not constitute a
manifest injustice to the petitioner.” 11 Del. C. § 4374 (discretionary expungement in Superior
Court); 10 Del. C. § 1025 (discretionary expungement in Family Court).
25
   C.M. v. State, 2013 WL 6174800, at *2.
                                                     6
              III. TITLE 21 VIOLATIONS ARE NOT “SUBSEQUENT
                   ADULT CONVICTIONS” FOR PURPOSES OF
                    THE JUVENILE EXPUNGEMENT STATUTE

       On appeal, the State embraces the reasoning of the M.S. decision and argues that

the denial of Fuller‟s request was correct. Fuller argues that we should instead adopt the

contrary position taken in the C.M. case. We, of course, must reach our own de novo

determination of which interpretation is correct.26

       As a practical matter, we do not believe that the bare term “subsequent adult

conviction” has only one accepted meaning. As the Family Court did in M.S., it is of

course possible to go to Black‟s Law Dictionary and § 233 of Title 11 and come out with

a sensible conclusion that a traffic violation is a “criminal conviction” as a general matter

of Delaware law. But we are not called upon to determine whether the term “conviction”

in § 233 of Title 11 includes violations of Title 21. Instead, we are asked to determine

what a “subsequent adult conviction” means in the context of the juvenile expungement

statute.27 In that regard, it is relevant that most Americans who have gotten a speeding

ticket or some other motor vehicle violation at some point in their adult lives – i.e., most

Americans – would not consider themselves to have suffered an adult conviction. They

would not consider themselves “convicts.”28



26
   See Arnold v. State, 49 A.3d 1180, 1183 (Del. 2012).
27
   See, e.g., K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 319 (1988) (“Words, like syllables,
acquire meaning not in isolation but within their context.”).
28
   In certain other contexts, Delaware courts have drawn a distinction between traffic violations
and criminal “offenses.” See Jester v. Dept. Pub. Safety, 1991 WL 89878 (Del. Super. May 28,
1991) (“Delaware has never treated motor vehicle violations as criminal offenses.”); In re Robert
Sacks, 1970 WL 115795 (Del. Super. Nov. 11, 1970) (“Society does not accept the present
definition of crime and criminal record as including minor motor vehicle offenses.”).
                                                   7
       Our starting point in statutory interpretation is the language of the statute itself.29

The juvenile expungement statute does not define “subsequent adult conviction” beyond

stating that “unless the context otherwise requires,” it is an “adult conviction resulting

from the commission of a separate and distinct offense. . . .”30                Notably, “adult

conviction” is not a criminal law term of art with a precise meaning. It is in fact a rather

loose usage. Moreover, the statute specifically requires a consideration of the context.

Thus, to determine what the General Assembly meant when it used the term “subsequent

adult conviction” in the juvenile expungement statute, it is critical to examine how it is

used in the context in which it was to be given meaning, i.e., within § 1018 itself.31

       Section 1018(a) provides:

           The Family Court may grant a petition for expungement if: (3) [a] child
           has no more than 2 adjudications of delinquency involving separate and
           distinct cases where the offenses for which the child was adjudicated
           delinquent are designated as misdemeanors or violations in Title 4, 7,
           11, 16 or 23 . . . excepting violent misdemeanors, provided the
           petitioner has no prior adjudication of delinquency, and provided the
           petitioner has no other subsequent adjudication of delinquency or adult
           conviction, and provided that the petitioner has no pending criminal
           charges, and provided that at least 5 years have passed following the
           date the second adjudication of delinquency was entered in Family
           Court.32


29
   Friends of H. Fletcher Brown Mansion v. City of Wilmington, 34 A.3d 1055, 1059 (Del. 2011)
(quoting Caminetti v. United States, 242 U.S. 470, 485 (1917)) (“[T]he meaning of a statute
must, in the first instance, be sought in the language in which the act is framed, and if that is
plain . . . the sole function of the courts is to enforce it according to its terms.”).
30
   10 Del. C. § 1016.
31
   See, e.g., United Savings Ass’n v. Timbers of Inwood Forest Associates, 484 U.S. 365, 371
(1988) (“A provision that may seem ambiguous in isolation is often clarified by the remainder of
the statutory scheme – because the same terminology is used elsewhere in a context that makes
its meaning clear, or because only one of the permissible meanings produces a substantive effect
that is compatible with the rest of the law.”) (citations omitted).
32
   10 Del. C. § 1018(a)(3) (emphasis added).
                                                   8
       Section 1018 thus delineates the types of offenses that count as “adjudications of

delinquency” for purposes of the statute; these include misdemeanors or violations of

“Title 4, 7, 11, 16 or 23” or equivalent violations of local ordinances. Importantly, Title

21 violations are not included in the list of offenses that constitute “adjudications of

delinquency.”

       Section 1018 then states that the petition may be granted “provided that the

petitioner has no other subsequent adjudication of delinquency or adult conviction. . . .”

“[O]ther subsequent adjudication . . . or adult conviction” should not be read in isolation

from the first part of the sentence.33 The words “other” and “subsequent” indicate that

the reader should refer back to the types of offenses identified earlier in the sentence.

The statute thus limits the types of “adjudications of delinquency” and “adult

convictions” that are relevant for juvenile expungement to those offenses that were

previously delineated.     Put simply, a “subsequent adult conviction” is best read as

referring to a later conviction for a crime in violation of Title 4, 7, 11, 16, or 23. This

conclusion is strengthened by the reality that § 1018 also uses the term “prior

adjudication of delinquency” and that reference back is also to a category of offenses not

including Title 21 violations.

       Furthermore, § 1018 does not permit Title 21 offenses to be expunged at all.34 The

legislative choice to carve out Title 21 offenses from § 1018 strongly supports our


33
   See, e.g., Brown v. Gardner, 513 U.S. 115, 118 (1994) (“Since there is a presumption that a
given term is used to mean the same thing throughout a statute, a presumption surely at its most
vigorous when a term is repeated within a given sentence. . . .”) (citations omitted).
34
   10 Del. C. § 1018(g).
                                                   9
interpretation. Under the maxim of statutory interpretation “expression of the one is

exclusion of the other” (in Latin, expressio unius est exclusio alterius), we must honor the

express legislative decision to omit specific crimes from a comprehensive list.35 The

statute‟s categorical exclusion of Title 21 offenses thus supports the inference that the

relevant meaning of “subsequent adult conviction” was intended to encompass only the

crimes set forth in the titles mentioned in § 1018. That inference is bolstered in another

important way by the specific procedure the juvenile expungement statute sets up for

applications.


       Section 1015(b) requires a juvenile petitioner to attach “a copy of that petitioner‟s

criminal history as maintained by the State Bureau of Identification” to her petition for

expungement.36 Section 1015 then directs the Family Court to consider the petition on

the basis of the criminal history required to be filed with the petition. Title 21 violations

are not listed on these records.37 For example, Fuller‟s criminal history as maintained by

the State Bureau of Identification only lists her juvenile charges for theft and criminal

mischief, both of which are Title 11 offenses, but does not include her adult violations of

Title 21.38



35
   See Leatherbury v. Greenspun, 939 A.2d 1284, 1291 (Del. 2007) (quoting NORMAN J. SINGER,
SUTHERLAND STATUTES AND STATUTORY CONSTRUCTION, § 4915 (3d ed.)) (“„[W]here a form of
conduct, the manner of its performance and operation, and the persons and things to which it
refers are affirmatively or negatively designated, there is an inference that all omissions were
intended by the legislature.‟”).
36
   10 Del. C. § 1015(b).
37
   Title 21 violations are listed in a person‟s Delaware Criminal Justice Information System
record, which is not mentioned in the expungement statute.
38
   See Certified Criminal History, attached to Pet. For Expungement.
                                                  10
       The General Assembly‟s decision to require State Bureau of Identification records

as part of the juvenile expungement petition makes sense if “subsequent adult

convictions” mean only crimes set forth in Titles 4, 7, 11, 16, and 23. Title 21 violations

cannot be expunged under § 1018. If these violations were relevant to the Family Court‟s

decision to grant an expungement request, the court would need to consider a criminal

record database other than the database selected by the legislature in the juvenile

expungement statute. If Title 21 violations were not disqualifying “subsequent adult

convictions,” however, the Family Court would only need to consider the petitioner‟s

criminal history as maintained by the State Bureau of Identification, the only record

database identified in the statute.39

       In so interpreting the juvenile expungement statute, we recognize that other of its

subsections use the terms “subsequent” and “prior” in sentences that have a narrower



39
   Section 1017 of the juvenile expungement statute provides for mandatory expungement in
some circumstances. As with discretionary expungement under § 1018, mandatory expungement
is not available if a petitioner has a “subsequent adult conviction.” All parties agree that the
process for granting a mandatory expungement is largely ministerial, not adversarial, in the sense
that expungement of the petitioner‟s Title 4, 7, 11, 16, and 23 offenses will be granted so long as
the paper record of the petition, including the petitioner‟s criminal record on the State Bureau of
Identification database, which must be attached to the petition, demonstrates that the petitioner is
statutorily eligible. To that point, a petition for mandatory expungement, unlike one for
discretionary expungement, need not be served on the Attorney General. Compare 10 Del. C.
§ 1017(b) with 10 Del. C. § 1018(b). Because the juvenile expungement statute only requires the
petitioner to submit her criminal record as maintained by the State Bureau of Identification,
which does not include Title 21 violations, mandatory expungement will likely be granted
without the court having the information necessary to determine if a disqualifying Title 21
offense has occurred if Title 21 offenses count as “subsequent adult convictions.” We do not
believe that we have happened upon a flaw in the mandatory expungement process. Rather, the
mandatory expungement process also supports our conclusion that the juvenile expungement
petition does not require a report encompassing Title 21 violations because they are not
“subsequent adult convictions” for purposes of the juvenile expungement statute.
                                                    11
category of offenses than are covered in § 1018.40 By reading the term “subsequent adult

convictions” to cover the broadest possible category of offenses specifically identified in

the juvenile expungement statute, which are also those that are listed on the State Bureau

of Identification report required to be submitted by the petitioner when seeking

expungement, we give the term “subsequent adult conviction” the most expansive

definition consistent with the express terms of the juvenile expungement statute. As to

this point, it bears emphasis that the juvenile expungement statute only mentions Title 21

offenses in one section, § 1018(g), where it emphasizes that such offenses cannot be

expunged under the statute.

       Lastly, this interpretation is most consistent with the policy expressly stated within

the statute itself: “protect[ing] children and citizens from unwarranted damage which

may occur as a result of a juvenile arrest record, even if the arrest resulted in an

adjudication of delinquency.”41          Reading “subsequent adult conviction” to only

encompass convictions for crimes in violation of Titles 4, 7, 11, 16, and 23 is the

interpretation most faithful to this statutory purpose.42 And as the Family Court found in

C.M. v. State, this interpretation also avoids an anomaly that would allow a person who

committed crimes as an adult to get a discretionary expungement of prior criminal

convictions even if she had subsequent Title 21 motor vehicle violations, but deny an


40
   10 Del. C. § 1018(a)(1), (a)(4).
41
   10 Del. C. § 1014.
42
   In applying the general principle that statutory language should be interpreted in a manner
consistent with legislative purpose, courts will look to the stated purposes of legislation in order
to resolve ambiguities. See, e.g., United States v. Turkette, 452 U.S. 576, 588-90 (1981) (relying
on the RICO statement of findings and purpose in interpreting the term “enterprise”).
                                                    12
expungement in identical circumstances to someone who sought to expunge crimes

committed while still not of the age when society permits her to vote.

       In so holding, we note that we are not suggesting that Title 21 violations are

irrelevant to the expungement process. As with other legitimate factors bearing on the

decision to expunge, the Family Court may consider Title 21 traffic violations as

evidence that the continued existence of the juvenile arrest record does not constitute a

manifest injustice to the petitioner,43 and thus retains the discretion to decide whether a

violation of Title 21 is sufficiently serious to bar expungement. But the existence of a

Title 21 motor vehicle violation is not a “subsequent adult conviction” that acts as a total

bar to a grant of expungement.

                                         *      *        *

       Our esteemed colleagues have crafted a thoughtful dissent that asserts that we

have strained to interpret the juvenile expungement statute to avoid what the dissent

admits is the “harsh” consequence of its own contrary interpretation of the statute. We

respectfully disagree.

       Going further, the dissent argues that our interpretation renders the juvenile

expungement statute absurd. The reason for that is that the dissent believes that there are


43
   See 10 Del. C. § 1018(c) (“If the Court finds that the continued existence and possible
dissemination of information relating to the arrest of the petitioner causes . . . circumstances
which constitute a manifest injustice to the petitioner, it shall enter an order requiring the
expungement of the . . . records. . . . Otherwise, it shall deny the petition.”). Because the
juvenile expungement statute requires the Attorney General to be given notice of discretionary
expungement petitions, the State may, if it chooses, provide the court with a record of violations
not required to be included with the petition, such as Title 21 violations, if the State deems it
relevant to demonstrating that denial of the expungement application would not constitute a
“manifest injustice.”
                                                    13
some offenses within Titles 4, 7, 11, 16, and 23 that are as unworthy as speeding tickets

of acting as a total bar to expungement, such as the boat ramp violation under 23 Del. C.

§ 2125(b) the dissent unearthed in the Code. But reading the juvenile statute to bar

expungement for youth offenders who as adults get a speeding ticket or another similar

violation in Title 21 – something that eventually happens to most adult drivers – does not

diminish the absurd result that the dissent conjures up, involving the undoubtedly much

rarer boat ramp violation. Rather, accepting the dissent‟s interpretation would expand the

impact of that result on youth offenders.

       At the same time, the dissent voices a concern about our interpretation that comes

from a different direction. The dissent argues that our interpretation would permit a

discretionary expungement if a petitioner had committed an offense outside of Titles 4, 7,

11, 16, or 23 that the dissent believes to be as serious as those covered by those Titles.

But, there is nothing absurd about excluding non-Title 4, 7, 11, 16, and 23 offenses from

categorically barring a juvenile expungement. That is the reading most consistent with

§ 1014, which expressly describes the legislative purpose behind the juvenile

expungement statute. Such offenses can still act as a barrier to expungement based on a

case-specific judgment by the Family Court.

       Therefore, rather than “straining,” our interpretation: (i) is rooted in the text of the

juvenile expungement statute itself, which never hints that Title 21 violations have any

relevance to the statute and which uses an application process requiring a report that




                                                 14
omits such violations;44 (ii) considers the context in which that text is used, which is what

the statute requires us to consider; and (iii) is most faithful to the statute‟s own stated

purpose. By contrast, the dissent itself strains to read the juvenile expungement statute to

generate the harsh result about which it complains.

       Traditionally, we show respect to the General Assembly and the difficult job it has

to do in crafting a complex code of law by endeavoring to interpret its legislation in a

reasonable manner that best advances its evident purposes.45 Courts have long sought to

avoid interpretations that produce inequitable results when there is another reasonable

reading of the statute.46 We adhere to that traditional approach.


44
   The dissent, after suggesting that we give too little weight to the text of the statute, attempts to
minimize the legislature‟s use of precise language directing the petitioner to attach her criminal
record as maintained by the State Bureau of Identification database. After explaining that the
Family Court must rely on the DELJIS system to determine whether any charges are pending
(which is contradicted by the dissent‟s admission that the petitioner is required to disclose
pending charges as part of her petition), the dissent then cites § 1015(c), which states that the
court must consider the “entire juvenile arrest record in granting or denying the petition. . . .”
This language does not tell us what the Family Court is required to look at when determining
whether the petitioner has a “subsequent adult conviction.” The statute‟s requirement that the
petition be accompanied by the State Bureau of Identification criminal history, would, in our
view, tend to hint toward that history as the answer.
45
    See State v. Fletcher, 974 A.2d 188, 196-97 (Del. 2009) (“The role of this Court when
construing a statute is to give effect to the policy intended by the General Assembly.”); State v.
Cooper, 575 A.2d 1074, 1076 (Del. 1990) (“Literal or perceived interpretations, which yield
illogical or absurd results, should be avoided in favor of interpretations consistent with the intent
of the Legislature.”); Giuricich v. Emtrol Corp., 449 A.2d 232, 238 (Del. 1982) (“It is
fundamental that the Courts ascertain and give effect to the intent of the General Assembly as
clearly expressed in the language of a statute.”). See also Cabell v. Markham, 148 F.2d 737 (2d
Cir. 1945) (Hand, J.) (“But it is one of the surest indexes of a mature and developed
jurisprudence not to make a fortress out of the dictionary; but to remember that statutes always
have some purpose or object to accomplish, whose sympathetic and imaginative discovery is the
surest guide to their meaning.”).
46
   See e.g., Spielberg v. State, 558 A.2d 291, 293 (Del. 1989) (“The statute must viewed as a
whole, and literal or perceived interpretations which yield mischievous or absurd results are to be
avoided.”); E.I. Du Pont De Nemours & Co. v. Clark, 88 A.2d 436, 438 (Del. 1952) (“The court
must necessarily be guided by the presumption that the legislature did not intend an
                                                     15
       Although we conclude that Title 21 offenses do not constitute “subsequent adult

convictions” for purposes of the juvenile expungement statute, the good faith

disagreement between ourselves and our respected colleagues in dissent highlights the

reasons why our trial judge colleagues have struggled to reach agreement on the question

before us. It may be that there is more work for our General Assembly to do to make the

law clearer,47 or to make the opportunity to receive an expungement more expansive or

restrictive.48 But giving the law as it is written the most reasonable reading consistent

with its express purpose is the duty we owe to the General Assembly as the Branch of

government charged with the difficult task of crafting our statutory laws in real time, with

limited resources.

                                     IV. CONCLUSION

       For these reasons, we reverse the Family Court‟s decision and hold that Title 21

traffic violations do not constitute “subsequent adult convictions” for purposes of the



unreasonable, absurd, or unworkable result. . . . In determining the meaning of ambiguous
statutory language, an appreciation of the results which may follow from one possible
construction or another may, on occasion, be conclusive as to the correct construction to be
placed upon the language, since an irrational, impractical or excessive result presumably could
not have been intended by the Legislature.”).
47
   See e.g., In re Arminger, 2005 WL 6409021, at *1 (acknowledging differences in opinion
among decisions of the Superior Court in addressing whether Title 21 offenses can be expunged
under the adult expungement statute and expressing a hope for those differences in opinion to be
resolved by an appeal to the Supreme Court).
48
   As to this point, the General Assembly has recently demonstrated its ability to more sensitively
apply the criminal laws by amending 7 Del. C. § 1304(i) to provide that “[a]ny conviction of a
Class C or Class D Environmental Violation, for a first offense, shall not be reported on criminal
history records kept by DELJIS or the State of Delaware.” See 79 Del. Laws ch. 421 § 1304(i)
(2014).



                                                   16
juvenile expungement statute. Because there was no other basis for denying Fuller‟s

request, her expungement motion should be granted on remand. Accordingly, the

judgment of the Family Court is REVERSED.




                                            17
VALIHURA, Justice, dissenting, with DAVIS, Judge, joining:

       While I acknowledge the policy reasons set forth in the majority‟s decision, the

strict canons of statutory construction compel me to respectfully dissent.

       “[T]he meaning of a statute must, in the first instance, be sought in the language in

which the act is framed, and if that is plain . . . the sole function of the courts is to enforce

it according to its terms.”1 If statutory text is unambiguous, this Court‟s role is limited to

an application of the literal meaning of the statute‟s words.2

       The majority correctly begins its interpretation of the term “adult conviction” by

looking at the language of the statute itself. The juvenile expungement statute provides

in relevant part:

       (a) The Family Court may grant a petition for expungement if: (3) A child
       has no more than 2 adjudications of delinquency involving separate and
       distinct cases where the offenses for which the child was adjudicated
       delinquent are designated as misdemeanors or violations in Title 4, 7, 11,
       16 or 23 . . . excepting violent misdemeanors, provided the petitioner has
       no prior adjudication of delinquency, and provided the petitioner has no
       other subsequent adjudication of delinquency or adult conviction, and
       provided that the petitioner has no pending criminal charges, and provided
       that at least 5 years have passed following the date the second adjudication
       of delinquency was entered in Family Court.3

       Here, the legislature has provided a definition of “subsequent adjudication of

delinquency or adult conviction” under 10 Del. C. § 1016(6):

       For purposes of juvenile expungement, unless the context otherwise
       requires:
        ....

1
  Friends of H. Fletcher Brown Mansion v. City of Wilmington, 34 A.3d 1055, 1059 (Del. 2011)
(quoting Caminetti v. United States, 242 U.S. 470, 485 (1917)).
2
  Dennis v. State, 41 A.3d 391, 393 (Del. 2012).
3
  10 Del. C. § 1018(a)(3) (emphasis added).
                                                   1
       (6) Subsequent adjudication of delinquency or adult conviction” means an
       adjudication of delinquency or an adult conviction resulting from the
       commission of a separate and distinct offense that occurs after a prior
       adjudication of delinquency.4

       Title 10, however, does not define what constitutes an “offense.” The definition

for “offense” is found in 11 Del. C. § 233 (definition and classification of offenses).5

Section 233(a) defines “„crime‟ or „offense‟ [as] an act or omission forbidden by a statute

of this State and punishable upon conviction by:            (1) Imprisonment; or (2) Fine.” 6

Section 233(c) of Title 11 explains that “[a]n offense is either a felony, a misdemeanor or

a violation.”7

       Title 11 also makes clear that violations are a separate category of offenses

because in order for an offense to be a violation, it must be “expressly declared to be a

violation.”8 Specifically, 11 Del. C. § 4203 provides: “There shall be a class of offenses

denominated violations.       No offense is a violation unless expressly declared to be a

violation in this Criminal Code or in the statute defining the offense.”9 A plain reading of

this statutory text reflects a legislative intent to treat felonies and misdemeanors

differently from violations.10 However, a plain reading of the term “adult conviction”


4
  10 Del. C. § 1016(6) (emphasis added).
5
  11 Del. C. § 233(a); see also Black’s Law Dictionary (9th ed. 2009) (defining “offense” as “a
violation of the law, a crime, often a minor one.”).
6
  11 Del. C. § 233(a).
7
  Id. at § 233(c).
8
  See 11 Del. C. § 4203.
9
  Id.
10
   This distinction was reflected in the case law, also. See Jester v. Dept. Pub. Safety, 1991 WL
89878 (Del. Super. May 28, 1991) (Steele, J.) (“Delaware has never treated motor vehicle
violations as criminal offenses.”); In re Robert Sacks, 1970 WL 115795 (Del. Super. Nov. 11,
1970) (“Society does not accept the present definition of crime and criminal record as including
minor motor vehicle offenses.”).
                                                    2
indicates that it encompasses all “offenses.” This reading of the statutory scheme leads to

the harsh result that the majority understandably strains to avoid, namely, that speeding

violations under Title 21 are bars to juvenile expungement.

        I part from the majority‟s company in this case because, while I agree that the

result is harsh and also favor a way to avoid it, I cannot do so through my reading of the

statutes as they are presently written. Thus, if there is a perceived “harshness” with this

result, then that is a problem for the legislature to address.11

        The majority concludes that only offenses contained within Titles 4, 7, 11, 16, and

23 act as an automatic bar to juvenile expungement under Section 1018(a)(3). They

argue that because the five titles are expressly enumerated, these five titles must be the

only the titles that are included within the term “adult conviction.” Therefore, they argue,

a Title 21 offense, since it is not one of the five enumerated titles, is not a bar to

expungement. The flaw in the majority‟s statutory analysis is evidenced in at least six

ways.

        First, to accept the majority‟s logic, and to apply it consistently within Section

1018, would be to find that only Title 11 and 16 adult convictions bar expungement when

the petitioner is seeking expungement of a single juvenile felony under 10 Del. C.




11
   Cf. Lewis v. City of Chicago, Ill., 580 U.S. 205, 215 (2010) (“It is not for us to rewrite the
statute so that it covers only what we think is necessary to achieve what we think [the legislature]
really intended.”); U.S. v. Locke, 471 U.S. 84, 95 (1985) (“Nor is the Judiciary licensed to
attempt to soften the clear import of [the legislature‟s] chosen words whenever a court believes
those words lead to a harsh result.”).
                                                     3
§ 1018(a)(1), because that subsection only mentions Titles 11 and 16.12 The majority is

not prepared to say that Section 1018(a)(1) is so limited. Yet, the majority fails to offer

any cogent explanation for the lack of consistency in their interpretation of two

paragraphs contained in the same section of the statute. The majority‟s logic conflicts

with the principle of statutory construction upon which the majority relies, namely, the

“expression of one thing is the exclusion of another.”13

       Second, it is not reasonable to conclude that the five titles referenced in Section

1018(a) are the only offenses which should automatically bar juvenile expungement for

yet another reason. Section 1018(a)(3) references Titles 4, 7, 11, 16, and 23. 14 However,

there are offenses under Titles 3, 6, 9, 15, 20, 21, 30, and 31 that constitute felonies and

could be deemed “adult convictions” that bar juvenile expungement.15



12
   10 Del. C. § 1018(a)(1) (“The Family Court may grant a petition for expungement if: (1) A
child is charged in a case with the commission of an offense designated as a felony in Title 11 or
16, and the case is terminated in favor of the child, provided the petitioner has no prior
adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of
delinquency or adult conviction, and provided that the petitioner has no pending criminal
charges, and provided that less than 1 year has passed following the date the case was
terminated, disposed of, or concluded in Family Court.” (emphasis added)).
13
   Brown v. State, 36 A.3d 321, 325 (Del. 2012); see also Leatherbury v. Greenspun, 939 A.2d
1284, 1290-92 (Del. 2007) (explaining the expressio unius est exclusio alterius canon of
statutory interpretation).
14
   10 Del. C. § 1018(a)(3).
15
   See, e.g., 3 Del. C. § 10050 (fraudulent certificate of registration or eligibility documents); 6
Del. C. §§ 4720-4724 (unused property markets); 6 Del. C. § 73-201 (fraud); 6 Del. C. § 2503A
(registration of sellers, telemarketers, and telemarketing businesses); 9 Del. C. § 916
(unauthorized acts against a service dog); 15 Del. C. § 5301 (bringing armed soldiers into State
to interfere with elections); 20 Del. C. § 3128 (destruction of property, looting or injury of
persons during state of emergency); 21 Del. C. § 2316 (altering or forging certificate of title); 21
Del. C. § 2760(b) (duplication, reproduction, manufacture, and sale of identification card); 21
Del. C. § 4103(b) (obedience to authorized persons directing traffic); 21 Del. C. § 4134(d)
(operation of vehicles on approach of authorized emergency vehicles); 21 Del. C. § 4177(d)(3)-
(7) (third or greater offense driving under the influence or with prohibited alcohol or drug
                                                     4
       Third, Section 1018(a)(3) itself uses the term “offenses” to include “violations” in

providing that “[a] child has no more than 2 adjudications of delinquency involving

separate and distinct cases where the offenses for which the child was adjudicated

delinquent are designated as misdemeanors or violations . . . .”16 Thus, the majority‟s

logic of holding that only offenses under Titles 4, 7, 11, 16, and 23 bar expungement,

leads to yet another illogical result. For example, Title 23 makes it a violation to fail to

purchase a $35 boat ramp certificate.17 It would be an absurd result if the failure to

purchase a boat ramp certificate bars juvenile expungement when careless driving under

Title 2118 that results in an accident19 does not. Thus, while the majority relies on the

policy statement in Section 1014 regarding the desire to “protect children and citizens

from unwarranted damage which may occur as a result of a juvenile arrest record . . . ,”

its interpretation of the statutory scheme does not necessarily further that end.




content); 21 Del. C. § 4202(b)-(c) (duty of driver involved in collision resulting in death); 21
Del. C. § 4604(a) (possession of motor vehicle master keys); 21 Del. C. § 6704 (receiving or
transferring stolen vehicle); 21 Del. C. § 6705(b), (d) (removed, falsified or unauthorized
identification number on vehicle with intent to conceal or misrepresent); 21 Del. C. § 6708
(possession of blank title); 21 Del. C. § 6709 (removal of warranty or certification stickers); 21
Del. C. § 6710 (unlawful possession of assigned titles); 30 Del. C. § 574 (fraud and false
statements); 30 Del. C. §§ 5131-5140 (special fuel tax); 31 Del. C. § 3913 (adult protective
services).
16
   10 Del. C. § 1018(a)(3).
17
   23 Del. C. § 2113(e) (“Any vessel utilizing tidal water boat access facilities provided by the
Department shall be registered as required in this section in the State (which license includes
funds for maintenance of these facilities under § 2118(b) of this title) or shall purchase a „boat
ramp certificate.‟”); 23 Del. C. § 2125(b) (“Whoever violates § 2113(e) of this title shall be
guilty of a Class D environmental violation.”).
18
   21 Del. C. § 4176.
19
   See, e.g., Shockley v. Whitehead, 2014 WL 1254113 (Del. Super. Mar. 26, 2014); Christiansen
v. Gustafson, 2013 WL 6913241 (Del. Super. Dec. 24, 2013).
                                                    5
       Fourth, the majority‟s reliance on Section 1015(b)‟s requirement that petitioners

attach “a copy of that petitioner‟s criminal history as maintained by the State Bureau of

Identification” in support of its conclusion is misplaced.20 The majority reasons that

because the certified criminal history does not include Title 21 traffic violations, such

offenses were not intended to be considered as bars to juvenile expungement. The

majority is correct in noting that Title 21 traffic violations are listed on the Delaware

Criminal Justice Information System (“DELJIS”), and most Title 21 offenses are not

included in the certified criminal history.21 However, this argument fails to acknowledge

that the Family Court, when considering the expungement petition, must always rely on

the DELJIS record for certain purposes.22 Only the DELJIS record – not the certified

criminal history – indicates whether an individual has a pending criminal charge against

him or her. Thus, the Family Court must rely on the DELJIS record to determine if there

are pending criminal charges against the petitioner that may bar juvenile expungement.23

It seems logical, therefore, that the DELJIS record, which is unavailable to the general




20
   10 Del. C. § 1015(b).
21
   Felony convictions under Title 21 are included in the certified criminal history.
22
   See 10 Del. C. § 1015(c) (“The Family Court must consider the entire juvenile arrest record in
granting or denying the petition, consistent with sections §§ 1017 and 1018 of this title.”). While
it is true that petitioners have an obligation to disclose whether they have any pending
delinquency or criminal charges on the petition, Section 1015(c) expressly requires that the
Family Court consider petitioners‟ record when determining eligibly of expungement. See id.;
Petition for Expungement of Juvenile Record Form 282M, 282D, available at
http://courts.delaware.gov/forms/download.aspx?id=60948.
23
   See 10 Del. C. § 1018(a)(3) (noting that expungement may be granted if, among other
provisions, “the petitioner has no pending criminal charges”).
                                                    6
public, was intended by the legislature to be used by the Family Court to determine a

petitioner‟s eligibility for juvenile expungement.24

       Fifth, the majority reaches the conclusion that only violations under the titles

enumerated in the language of Section 1018(a)(3) should constitute a bar on

expungement, in part, on reading into the terms “other” and “subsequent” a reference to

the specified titles mentioned in the subsection. The terms “other” and “subsequent”

apply to “adjudication of delinquency” but do not apply to “adult conviction.” This is

because an “adult conviction” must necessarily be after-in-time any juvenile offense or

adjudication of delinquency.         Whereas an adjudication of delinquency may not

necessarily be after the offense for which expungement is sought, and therefore, the terms

“other” and “subsequent” are a necessary modifier. To apply the terms “other” and

“subsequent” to “adult conviction” would create redundancy and violate the canon

against surplusage25 because an offense committed as an “adult” necessarily encompasses

the fact that it is subsequent to an offense committed as a “juvenile.” As a result, the use

of the word “or” serves as a disjunction between “other subsequent adjudication of



24
   Appellant, through the Amicus Curiae, also argues that if the Family Court is to rely on the
DELJIS record, there is no need for a petitioner to pay for the certified criminal history. This is
because the DELJIS record contains all the information in the certified criminal history.
However, it is possible that the legislature intended for the Family Court to have two forms of a
petitioner‟s criminal history. The DELJIS record is not certified and may contain inaccuracies.
See, e.g., M.S. v. State, 2012 WL 6765557, *1 (Del. Fam. Dec. 21, 2012) (noting that petitioner‟s
DELJIS record was “incorrect” regarding the disposition of an earlier Underage Consumption
charge). The certified criminal history, on the other hand, is authenticated and verified by the
State Bureau of Identification.
25
   See Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke Mem’l Hosp., Inc., 36 A.3d 336, 344
(Del. 2012) (“We affirm the canon of statutory construction that every word chosen by the
legislature (and often bargained for by interested constituent groups) must have meaning.”).
                                                    7
delinquency” and “adult conviction.”26 Accordingly, even if we were to attribute any

meaning to the words “other” and “subsequent,” those words modify “adjudication of

delinquency,” not “adult conviction.”

       Sixth, the juvenile expungement statutes have been amended several times in the

recent years.27 The General Assembly has had ample opportunity to include within the

statutory text carve outs and exclusions. For example, it has made explicit exclusions in

11 Del. C. § 4121(e)(2) for motor vehicle offenses:

       If the offender has been convicted of any subsequent offense (other than a
       motor vehicle offense) . . . no petition or redesignation [of a reformed sex
       offender] shall be permitted until 25 years have elapsed from the date of the
       subsequent conviction . . . .” 28

Additionally, the General Assembly designated certain Title 21 violations as civil

offenses that do not constitute prior convictions for the purpose of granting probation

before judgment.29 These carve outs indicate that the legislature intends for the term


26
   In my view the disjunction would read as: “. . . provided the petitioner has no other
subsequent adjudication of delinquency . . .” and “. . . provided the petitioner has no . . . adult
conviction . . . .” The majority‟s opinion contorts the reading of the statute. The majority would
have us read the disjunction as: “. . . provided the petitioner has no other subsequent
adjudication of delinquency. . .” and “. . . provided the petitioner has no other
subsequent . . . adult conviction . . . .” Such a reading makes little to no sense in the context of a
juvenile expungement. In the context of juvenile offenses that may be expunged, it seems odd
that an individual seeking to expunge a juvenile offense would have an “other” adult conviction
when it is likely that the individual had no initial adult conviction. Further, the phrase before –
“provided the petitioner has no prior adjudication of delinquency” – also supports the view that
the statute intends to contrast “prior” and “other subsequent” adjudications of delinquency. See
10 Del. C. § 1018(a)(3).
27
   146 Del. Laws 188 (2011); 146 Del. Laws 252 (2012); 146 Del. Laws 343 (2012).
28
   11 Del. C. § 4121(e)(2) (emphasis added).
29
   See e.g., 21 Del. C. § 4178 (“Any violation of this subchapter or any municipal or county
ordinance, code or regulation prohibiting stopping, standing or parking shall be subject to a civil
penalty only. Such violation shall not be classified as a criminal offense and shall not qualify as
a prior conviction for purposes of § 4218(c)(1)f. of Title 11.” (emphasis added)); 21 Del. C.
                                                      8
“offense” to include Title 21 traffic violations unless there is a motor vehicle offense

carve out.30 Thus, because certain statutes expressly carve out motor vehicle violations

from qualifying offenses and Title 10 does not, the legislature must have intended to

include Title 21 traffic violations within the scope of offenses that bar juvenile

expungement.

       The Family Court has struggled with how to address Title 21 in the context of

juvenile expungement. For example, in M.S. v. State, the Family Court addressed a

petition for juvenile expungement where the petitioner had seven convictions for

speeding and one conviction for failure to change an address.31 The court interpreted

“adult conviction” under its plain meaning and found that Title 21 traffic violations were

“adult convictions.”32 In R.E. v. State, the Family Court addressed a petition for juvenile

expungement where the petitioner had two driving under the influence (“DUI”)

convictions as an adult.33 The court considered our decision in Lee v. State where we

affirmed the denial of a juvenile expungement petition under the predecessor of our

current juvenile expungement statutes34 because Lee‟s offenses, “including motor vehicle


§ 801 (“The provisions of this chapter shall apply to civil penalties created pursuant to
§§ 4101(d) and 4802 of this title and to other civil penalties provided for in this title.”).
30
   See Office of Chief Med. Exam’r v. Dover Behavioral Health Sys., 976 A.2d 160 (Del. 2009)
(indicating that the legislature knows how to create carve outs, and when the legislature does not,
it intended not to).
31
   M.S., 2012 WL 6765557.
32
   Id.
33
   R.E. v. State, Del. Fam., C.A. No. JN97-2157 (Feb. 22, 2012).
34
   10 Del. C. § 1001(a) (“In any case wherein an adjudication has been entered upon the status of
a child under 18 years of age and 3 years have elapsed since the date thereof and no subsequent
adjudication has been entered against such child, the child or the parent or guardian may present
a duly verified petition to the Court setting forth all the facts in the matter and praying for the
relief provided for in this section[.]”), repealed by 78 Del. Laws 2001, ch. 188, § 1 (2012). The
                                                    9
offenses, driving under the influence, failure to register as a sex offender and hindering

prosecution,” were bars to juvenile expungement.35 The court balanced our decision

against the fact that a certified criminal history from the State Bureau of Identification

does not include motor vehicle violations, including first and second offense DUIs. 36 The

Family Court ultimately reached the conclusion that a DUI was a Title 21 offense that

would bar juvenile expungement because it “is a very serious offense which can cause

severe injury and death.”37 However, in C.M. v. State, the Family Court determined that

a speeding offense should not be considered an “adult conviction” because otherwise the

plain meaning of the juvenile expungement statute leads to an unreasonable result.38

These cases suggest that the Family Court could benefit from some clearer guidance on

what types of offenses constitute bars to juvenile expungement.

       Apart from our disagreement with the majority‟s statutory analysis, we further

depart from the majority‟s opinion in its reading of C.M. v. State. The majority relies on

this case to illustrate a potential anomaly where an expungement would not be barred for

a predicate offense committed39 as an adult, but would be barred for an offense


former juvenile expungement statute only includes the term “subsequent adjudication” and does
not include the term “adult conviction.” See id. However, this Court interpreted the term
“subsequent adjudication” to include convictions as well. See Lee v. State, 2009 WL 2894315
(Del. Sept. 10, 2009).
35
   Lee, 2009 WL 2894315, at *1 (interpreting 10 Del. C. § 1001(a), repealed by 78 Del. Laws
2001, ch. 188, § 1 (2012)).
36
   R.E., Del. Fam., C.A. No. JN97-2157.
37
   Id. at *2.
38
   C.M. v. State, 2013 WL 6174800 (Del. Fam. May 14, 2013).
39
   It should be noted that the adult expungement statute allows for the offense to be expunged if,
among other conditions, the case is terminated in favor of the accused. See 10 Del. C. § 1025.
Thus, if the offense was actually committed by the adult and judgment against the adult was
entered, the adult petitioner would not be eligible to have his or her criminal record expunged.
                                                   10
committed as juvenile, if a Title 21 offense were committed after the offense for which

expungement is sought. The majority fails to consider critical language in the adult

expungement statute. The Family Court concludes that if “adult convictions” under

Section 1018 include Title 21 offenses, the juvenile expungement statutes would be

harsher than the adult expungement statute.40 The Family Court reached this conclusion

based on its reading of the adult expungement statute, 10 Del. C. § 1025:

       If the Court finds that the continued existence and possible dissemination of
       information relating to the arrest of the petitioner causes, or may cause,
       circumstances which constitute a manifest injustice to the petitioner, it shall
       enter an order requiring the expungement of the police and court records
       relating to the charge or case. Otherwise, it shall deny the petition. The
       burden shall be on the petitioner to allege specific facts in support of that
       petitioner‟s allegation of manifest injustice by a preponderance of the
       evidence. The fact that the petitioner has previously been convicted of a
       criminal offense, other than that referred to in the petition, shall be
       considered by the Court as prima facie evidence that the continued
       existence and possible dissemination of information relating to the arrest in
       question does not constitute a manifest injustice to the petitioner.41

       Section 1025 indicates that an adult convicted of a criminal offense prior to the

case terminated in his or her favor (for which he or she is seeking expungement) must

rebut the prima facie evidence that a denial of an expungement petition will not constitute

a manifest injustice.42 The Family Court concluded that if Section 1025 allows for

presenting evidence to the court to determine whether a denial of an expungement

petition would constitute a manifest injustice, and Section 1018 does not provide that

opportunity, the juvenile expungement statute is more harsh than the adult expungement


40
   C.M., 2013 WL 6174800, at *2-3.
41
   Id. at *2 (emphasis added) (quoting 10 Del. C. § 1025(e)(2)).
42
   10 Del. C. § 1025(e)(2).
                                                   11
statute.43 This conclusion, which the majority adopts, is based upon a misunderstanding

of the time periods referenced in the statutes. The adult expungement statute only allows

for evidence to be presented if the offense occurred prior to the case for which the

petition is filed – not after.44 The “adult conviction” term in the juvenile expungement

statutes applies only to an offense “subsequent” to the case for which the petition is

filed.45 Thus, because the adult expungement statute and the juvenile expungement

statutes reference different time periods, it does not follow that the juvenile expungement

statutes are more onerous than the adult expungement statutes.46

       Finally, as pointed out to this Court during oral argument, the State Senate

considered a bill as recently as June 3, 2014, that would have amended the definition of

“adult conviction” to include only offenses “punishable by 30 or more days of

imprisonment.”47 It appears that some members of the General Assembly have already

recognized that allowing Title 21 traffic violations to bar juvenile expungement can result

in what is likely viewed by many as an undesirable result. As the statute is now written,

however, I cannot embrace my colleagues‟ interpretation of it. Accordingly, I would

AFFIRM the decision below.




43
   C.M., 2013 WL 6174800, at *2-3.
44
   The logic seems to be that a petitioner with a record of criminal conduct prior to the case for
which he or she seeks expungement has a higher standard for manifest injustice than a petitioner
with no record of prior criminal conduct.
45
   11 Del C. § 1018 (a)(3) (emphasis added); see also id. at § 1017(a)(3).
46
   In fact, a different provision of the adult expungement statute only allows expungement “if the
person has not been convicted for any crime since the date [of] the case [for which petitioner
seeks expungement].” 10 Del. C. § 1025(d).
47
   S.B. 233, 147th Gen. Assemb., 2d Reg. Sess. (Del. 2013).
                                                   12